PER CURIAM
Petitioner appeals from the dismissal of his petition for post-conviction relief after the trial court granted summary judgment for defendant.
This is petitioner’s third petition for post-conviction relief. His first, which raised the same grounds asserted in the present petition, was dismissed with prejudice on his own motion. His second petition was also dismissed with prejudice because of the dismissal of the first. Petitioner then filed the present petition, raising the same grounds raised in the other two petitions. ¡Defendant moved for summary judgment, because ORS 138.550(3) bars successive petitions for post-conviction relief, unless the later petition raises grounds for relief that could not have been asserted in the original petition.
Petitioner acknowledges that the grounds for relief in the present petition are essentially the same as those raised in the first petition. He argues, essentially, that summary judgment was improper, because there is a genuine issue of material fact as to whether the original dismissal with prejudice was obtained through unlawful coercion and is, therefore, void. The original dismissal with prejudice was not appealed and may not now be collaterally attacked.
Affirmed.